Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 11, 25, 29, 31, 33, 35-39, 44, and 46-49 are pending as of the response and amendments filed on 6/15/22. Claims 3-10, 12-24, 26-28, 30, 32, 34, 40-43, 45, and 50-52 have been canceled. Claims 1-2, 11, 25, 29, and 31 are withdrawn from examination as being directed to a non-elected invention. 
The rejection of claims 35-36 and 46 under 35 USC 112(b) is withdrawn in view of the amendments.
The objection to claim 39 is withdrawn in view of the amendments.
Claims 33, 35-39, 44, and 46-49 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1, 2, 11, 25, 29, and 31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/28/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
A new rejection under 35 USC 112(b) is made based on the rejoined method claims, discussed below. As the new rejection was necessitated by claim amendments that allowed the rejoinder of the withdrawn method claims, this action is made final. The examiner contacted Applicants’ representative to discuss claim amendments that would obviate the new rejection under 35 USC 112(b), however, an agreement could not be timely reached. 
Claims 1-2, 11, 25, 29, 31, 33, 35-39, 44, and 46-49 were examined. Claims 1-2, 11, 33, 35-39, 44, and 46-49 are allowed. Claims 25, 29, and 31 are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 depends from claim 11, and recites “wherein the composition is administered locally and/or systemically”. However, claim 11 specifies that the formulation is for administration to the ear. There is insufficient antecedent basis in claim 25 for systemic administration, as well as local administration that falls outside of administration to the ear. The claim is therefore indefinite, as the metes and bounds of the claim are broader than the claim it depends from. Claims 29 and 31 are similarly rejected for being indefinite as these claims depend from claim 25. 


Information Disclosure Statement
The IDS filed on 6/17/22 has been considered. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 1-2, 11, 33, 35-39, 44, and 46-49 are allowed. Claims 25, 29, and 31 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627